Title: To John Adams from Daniel Hitchcock, 9 September 1776
From: Hitchcock, Daniel
To: Adams, John


     
      Worthy Sir
      Harlem Camp Sept 9th 1776
     
     Received, another of your kind Favours on Monday last, for which I thank You, the Demands of my Regiment from the hourly Expectation of an Attack upon the Island of New York, gives Me only Time to say, that this Country is ondone, if a sufficient Bounty is not given to raise a Standing Army; ten Pounds N England Currency must at all Events be given, or Men will not be obtained. The Militia are not worth a farthing, in this Time of Extremity, the Militia are passing Home by Hundreds in a Drove, affrighted and scared out of thiere Wits; I am positive they have done this Army infinite Damage; for they tell Us all is gone and the Regulars must overcome Us; our Men are disheartned by such Language, to such a Degree, that it seems to Me Nothing but the immediate divine Impulses will again inspire them with Courage; for Heaven’s Sake, for our Country’s Sake and for Liberty’s Sake, do let Us have an established Army; I ask it not for Myself, but for Posterity, that the Continent may not be sacrificed by having dependance on Men that will not defend it; You ask Me the Character of some Generals made in our native Country; I do not know the Men that the Massachusetts having made Brigadiers; but am told they are of indifferent Characters; I think that Colo. Little and Colo. Knox, woud both of them make tolerable good Brigadiers, they neither of them fully Answer the Character of great Generals but fully believe they are the best from our native Government of the established Regiments; Colo. Little is a Gentleman of Courage and Prudence, tis true he is not endued with all the Qualifications you seem to think, (and I think so too) that a General ought to possess, but such Genius’ are rare to be found, and we must git the best we can; Colo. Varnum has resigned his Commission because he is not made a Brigadier; tis a pitty that if he does receive a Comission of that kind, that I must and shall resign; we all here know his Prudence and Steadiness of Conduct, and I never will risk my Reputation under him. He and Myself drew Lots for Rank at the Beginning of the War, which I obtained; this we did because our Government gave neither Rank, which was necessary in the Army; I had the Honor to be chosen to settle the Rank by General Washington, but was taken sick and Varnum took my Place, and because he had the Command of an Independant Company, notwithstanding I had a Majors Comission in the Militia at the Same Time, he got the Rank from Me; thus it happened that he was Seignior Colonel.
     Wish this Letter so far as respects Colo. Varnum might be in Confidence. Have much more to write, but the Bearer is waiting. With great Esteem Am your most Hble Servt.
     
      Dan Hitchcock
     
    